



Exhibit 10.1
AGREEMENT
Agreement (the “Agreement”) dated as of November 4, 2016 by and among FIESTA
RESTAURANT GROUP, INC., a Delaware corporation (the “Employer”) and Danny K.
Meisenheimer (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Executive has been employed by the Employer and desires to remain
in the employ of the Employer and continue to provide services for the Employer
and any present or future parent, subsidiary or affiliate of the Employer and
their successors and assigns in such capacity; and
WHEREAS, the Employer desire to induce the Executive to so remain in such
employ;
NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto hereby agree as follows:


1.    Definitions.
For purposes of this Agreement, the following definitions shall apply:
1.1    “Cause” shall mean: (i) the commission by the Executive of any act or
omission that would constitute a felony or any crime of moral turpitude under
Federal law or the law of the state or foreign law in which such action
occurred, (ii) dishonesty, disloyalty, fraud, embezzlement, theft, engagement of
competitive activity, disclosure of trade secrets or confidential information or
other acts or omissions that result in a breach of the duty of loyalty or a
breach of fiduciary duties or other material duty to the Employer and its
subsidiaries, (iii) continued reporting to work or working under the influence
of alcohol, an illegal drug, an intoxicant or a controlled substance which
renders Executive incapable of performing his or her material duties to the
satisfaction of the Employer and/or its subsidiaries, (iv) the Executive's
failure to substantially perform Executive's duties and/or responsibilities with
respect to the Employer and its subsidiaries, (v) Executive's material breach of
any of the Employer's or its subsidiaries' policies or procedures, or (vi)
willful damage by Executive to Employer or its subsidaries assets.
1.2    “Executive Bonus Plan” shall mean: all bonus plans or arrangements
maintained by the Employer or any of its subsidiaries (other than the Employer's
2012 Stock Incentive Plan) in which the Executive is eligible to participate for
the year in which the Executive incurs a Termination of employment.
1.3    “Good Reason” shall mean any of the following conditions arising without
the consent of Executive, provided that Executive has first given written notice
to the Employer of the existence of the condition within 90 days of its first
occurrence, and the Employer has failed to remedy the condition within 30 days
thereafter: (1) a material diminution in the Executive’s base salary; (2)    a
material diminution in the Executive's authority, duties, or responsibilities;
(3) relocation of Executive's principal office more than 50 miles from its
current location; or (4) any other action or inaction that constitutes a
material breach by the Employer of any terms or conditions of any agreement
between the Employer and the Executive, which breach has not been caused by
Executive.
1.4    “Prime Rate” shall mean: the rate of interest established from time to
time by Wells Fargo Bank, National Association (or such other bank which is then
the principal lending bank to the Employer) as its prime commercial rate.


1



--------------------------------------------------------------------------------





1.5    “Release” shall mean that certain Release as more fully set forth on
Exhibit A attached hereto and made a part hereof.
1.6    “Severance Bonus” shall mean: an amount equal to a pro rata portion of
the aggregate bonus under the Executive Bonus Plan for the year in which the
Executive incurs a Termination of employment plus any unpaid bonus earned under
the Executive Bonus Plan for the year prior to the year in which Executive
incurs a Termination of employment to which the Executive would otherwise have
been entitled had his or her employment not terminated.
1.7     “Severance Payment” shall mean: an amount equal to two times the
Executive’s highest annual base salary in effect prior to the date the Executive
incurs a Termination of employment, plus interest on such amount at a rate per
annum equal to the Prime Rate plus three percent (3%), with such interest
accruing from the date of Termination of employment until the date of payment of
the Severance Payment.
1.8      “Termination of employment” means cessation of the Executive’s
employment with the Employer and all of its subsidiaries by which the Executive
is employed.
2.    Retention Bonus
2.1    2016 Retention Bonus. Subject to the provisions of this Agreement,
Executive shall be entitled to receive $175,000 (the "2016 Retention Bonus
Payment") payable in a single lump sum cash payment in February 2017 (the "2016
Retention Bonus Payment Date"); provided however that if Executive voluntarily
resigns as an employee of the Employer, other than for Good Reason or gives
notice of such resignation, any time during the twelve month period following
the 2016 Retention Bonus Payment Date, Executive shall repay to the Company in a
single lump sum cash payment the amount equal to the 2016 Bonus Payment within
60 days of the resignation date of the Executive.
2.2    2017 Retention Bonus. Subject to the provisions of this Agreement,
Executive shall be entitled to receive $175,000 less any amount related to short
term incentive compensation received by Executive under the Executive Bonus Plan
(the "2017 Retention Bonus Payment") payable in a single lump sum cash payment
in February 2018 (the "2017 Bonus Payment Date"), provided that Executive remain
employed by the Employer through the 2017 Bonus Payment Date.
3.    Termination.
3.1.    Termination For Good Reason by Executive; Termination For Any Reason By
Executive During A Period Between Six Months and Twelve Months Following the
Hire Date of a New Chief Executive Officer or By the Company Without Cause.
Subject to the provisions of this Agreement, in the event that the Executive
incurs a Termination of employment (a) by the Employer without Cause, (b) by the
Executive with Good Reason (other than clause 2 of the definition of Good
Reason) or (c) by the Executive for any reason during a period that is between
six months and twelve months following the date of commencement of employment of
a new Chief Executive Officer of the Employer, the Employer (or any successor
thereto) shall pay to the Executive the Severance Payment and the Severance
Bonus. The Severance Payment shall be paid to the Executive in a single lump sum
cash payment on the fifth (5th) business day following the six (6) month
anniversary of Termination of employment. The Severance Bonus shall be paid to
the Executive in a single lump sum cash payment on the date that bonuses are
paid under the Executive Bonus Plan, but in no event later than March 15th of
the calendar year following the calendar year in which the Executive’s
employment terminates. Notwithstanding the foregoing, the Executive shall not be
entitled to any payment under this Section 3.1 unless prior to the date such
payment is required to be made to the Executive, the Executive delivers to the
Employer the executed Release and further provided that the Release


2



--------------------------------------------------------------------------------





has been executed and delivered to the Employer prior to the payment date and
the Release becomes effective and irrevocable (as more fully described in the
Release) prior to the payment date.
4.     Notice of Resignation
In the event Executive wishes to voluntarily resign as an employee, other than
for Good Reason, on or prior to December 31, 2017. Executive shall provide six
months' prior notice to Employer of such resignation. In the event, Executive
fails to provide at least six months' prior written notice of such voluntary
resignation, Executive shall be in breach of this Agreement and in addition to
all other remedies available to the Employer for such breach, Executive
immediately shall repay to the Employer in a single lump sum cash payment the
amount equal to the 2016 Retention Bonus Payment.
5.    At Will Employment.
Nothing in this Agreement shall confer upon the Executive the right to remain in
the employ of the Employer or any of its subsidiaries, it being understood and
agreed that (a) the Executive is an employee at will and serves at the pleasure
of the Employer at such compensation as the Employer shall determine from time
to time, (b) the Employer shall have the right to terminate the Executive’s
employment at any time, with or without Cause subject to the provisions of this
Agreement, and (c) except for this Agreement and any equity awards agreements
entered into by Executive and the Employer pursuant to the Employer's 2012 Stock
Incentive Plan, there are no other arrangements or agreements between Executive
and the Employer or any of its subsidiaries concerning the terms of the
Executive’s employment with the Employer or any of its subsidiaries, and that
nothing in this Agreement guarantees employment for any definitive or specific
term or duration or any particular level of benefits or compensation.
6.    Costs of Enforcement.
    In the event that the Executive incurs any costs or expenses, including
attorneys’ fees, in the enforcement of the Executive’s rights under this
Agreement then, unless the Employer is wholly successful in defending against
the enforcement of such rights, the Employer shall promptly pay to the Executive
all such costs and expenses. Any such reimbursement shall be made as promptly as
practicable after the final disposition of the Executive’s enforcement claims,
but in no event later than March 15th of the calendar year following the
calendar year in which occurs such final disposition.
7.    Term.
This Agreement shall be for an initial term commencing on the date hereof and
terminating on December 31, 2018 (the "Initial Term") and unless notice of
renewal for an additional one year period is provided by the Employer to the
Executive in accordance with the notice provisions of Section 8 of this
Agreement, at least ninety (90) days prior to the expiration of the Initial Term
or unless terminated sooner in accordance with the terms and provisions of this
Agreement.
8.    Notices.
All notices under this Agreement shall be in writing and shall be sent by
registered or certified mail, return receipt requested, if intended for the
Employer shall be addressed to it, attention of its Chief Executive Officer,
14800 Landmark Boulevard, Suite 500, Dallas, Texas 75254 or at such other
address of which the Employer shall have given notice to the Executive in the
manner herein provided; and if intended for the Executive, shall be mailed to
the Executive at the address of the Executive’s address first set forth above or
at such other address of which the Executive shall have given notice to the
Employer in the manner provided in this Section 8.


3



--------------------------------------------------------------------------------





9.    Entire Agreement.
This Agreement and the Release constitutes and contains the entire agreement and
understanding between the parties with respect to the matters referred to herein
and, as of the date hereof, supersedes any and all prior negotiations,
correspondence, understandings, and agreements between the parties respecting
the subject matter hereof and no waiver of or modification to the terms hereof
shall be valid unless in writing signed by the party to be charged and only to
the extent therein set forth. All prior and contemporaneous agreements and
understandings with respect to the subject matter of this Agreement are hereby
terminated and superseded by this Agreement. Notwithstanding the foregoing,
nothing in this Agreement is intended to reduce, terminate, supersede or limit
in any way the rights of Executive under any equity awards agreements entered
into by Employer pursuant to the Employer's 2012 Stock Incentive Plan and the
Executive prior to the date hereof. When used in this Agreement, the terms
"hereof", "herein" and "hereunder" refer to this Agreement in its entirety,
including any exhibits or schedules attached to this Agreement and not to any
particular provisions of this Agreement, unless otherwise specifically
indicated.
10.    No Mitigation Or Offset.
Except as otherwise provided in this Agreement, in the event of any termination
of the Executive’s employment, the Executive shall not be required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive pursuant to this Agreement. The amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive or benefit provided to the Executive as the result of
employment by another employer or otherwise. The amounts payable under this
Agreement shall not be subject to set-off, counterclaim, recoupment, defense or
other right that the Employer may have against the Executive.
11.    Withholding.
The Employer shall be entitled to withhold from amounts payable to the Executive
hereunder such amounts as may be required by applicable law.
12.     Binding Nature.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their respective heirs, administrators, executors, personal
representatives, successors and assigns.
13.    Governing Law; Dispute Resolution.
All disputes regarding this agreement shall resolved by arbitration to be
administered by JAMS pursuant to the Fiesta Restaurant Group Mandatory
Arbitration Program. To the extent not preempted by the laws of the United
States, the terms and provisions of this agreement are governed by and shall be
interpreted in accordance with, the laws of Texas, without giving effect to any
choice of law principles.
14.    Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
15.    Advice of Counsel.
Executive acknowledges that during the negotiation of this Agreement, Executive
has retained or has been advised to retain counsel of Executive’s choosing who
has provided or will provide advice to


4



--------------------------------------------------------------------------------





Executive in connection with the Executive’s decision to enter into this
Agreement. Executive acknowledges that the Employer's in-house and outside legal
counsel have represented only the Employer in connection with the negotiation,
drafting, and entering into of this Agreement and that Executive has not been
provided nor has Executive relied upon any legal advice from the Employer's
in-house or outside legal counsel.
16.    Severability.
It is the intention of the parties hereto that any provision of this Agreement
found to be invalid or unenforceable be reformed rather than eliminated. If any
of the provisions of this Agreement, or any part hereof, is at any time
construed to be invalid or unenforceable, the same shall not affect the
remainder of such provision or the other provisions of this Agreement, which
shall be given full effect, without regard to the invalid portions. In the event
that the courts of any one or more jurisdictions shall hold such provisions
wholly or partially unenforceable by reason of the scope thereof or otherwise,
it is the intention of the parties hereto that such determination not bar or in
any way affect the Employer’s rights provided for herein in the courts of any
other jurisdictions as to breaches or threatened breaches of such provisions in
such other jurisdictions, the above provisions as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.
17.    Non-Waiver.
Failure by either the Employer or Executive to enforce any of the provisions of
this Agreement or any rights with respect to this Agreement, or the failure to
exercise any option provided hereunder, shall in no way be considered to be
waiver of such provisions, rights or options, or to in any way affect the
validity of this Agreement.
18.    Headings.
The headings preceding the text of the sections of this Agreement have been
inserted solely for convenience of reference and neither constitutes a part of
this Agreement nor affect the meaning, interpretation or effect of this
Agreement.
19.    Survival.
The following sections of this Agreement shall survive the expiration or
termination of this Agreement and shall survive Employee’s Termination of
employment from the Employer for any reason: Section 6 (Cost of Enforcement),
and Section 13 (Governing Law; Dispute Resolution). In addition, (a) all
sections of this Agreement that would, by their terms, survive expiration or
termination of this Agreement shall so survive such expiration and termination
and shall also survive termination for any reason of Employee’s employment with
the Company,(b) all obligations under Section 2.2 shall also survive termination
of this Agreement and (c) all obligations pursuant to a Termination of
employment under Section 3.1 shall also survive termination of this Agreement in
the case of a Termination of employment occurring before the end of the Initial
Term or any renewal period.






5



--------------------------------------------------------------------------------





20.    Additional Tax Provisions.
20.1    Golden Parachutes. Notwithstanding any other provision of this
Agreement, in the event that any payment or benefit received or to be received
by Executive (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (collectively, the "Total Benefits") would be subject
to the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the
Total Benefits shall be reduced to the extent necessary so that no portion of
the Total Benefits is subject to the Excise Tax; provided, however, that no such
reduction in the Total Benefits shall be made if by not making such reduction,
Executive’s Retained Amount (as hereinafter defined) would be greater than
Executive’s Retained Amount if the Total Benefits are not so reduced. “Retained
Amount” shall mean the present value (as determined in accordance with sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Internal Revenue Code of 1986, as
amended (the “Code”) of the Total Benefits net of all federal, state and local
taxes imposed on Executive with respect thereto. To the extent any reduction is
required, the Total Benefits shall be reduced in the following order: (i) any
portion of the Total Benefits that are not subject to Section 409A of the Code
(other than Total Benefits resulting from any accelerated vesting of equity
awards), (ii) Total Benefits that are subject to Section 409A of the Code in
reverse order of when payment is due, and (iii) Total Benefits that are not
subject to Section 409A and arise from any accelerated vesting of any equity
awards. 
20.2    Section 409A of the Code. The intent of the parties is that payments and
benefits under this Agreement comply with section 409A of the Code, to the
extent subject thereto, and accordingly, this Agreement shall be interpreted and
administered to be in compliance therewith. It is intended that (i) each
installment of the payments provided under this Agreement is a separate
“payment” for purposes of Section 409A of the Code and (ii) the payments
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v).  For purposes of this Agreement, any
reference to the termination of Executive’s employment will be deemed to mean
“severance from service” within the meaning of Treasury Regulation 1.409A-1(h). 
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date the Executive’s employment with the Company
terminates or at such other time that the Company determines to be relevant, the
Executive is a “specified Executive” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be
provided to the Executive pursuant to this Agreement are or may become subject
to the additional tax under Section 409A(a)(1)(B) of the Code or any other taxes
or penalties imposed under Section 409A of the Code if provided at the time
otherwise required under this Agreement, then such payments shall be delayed
until the date that is six (6) months after the date of the Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) with the Company, or, if earlier, the date of the Executive’s
death.  Any payments delayed pursuant to this Section shall be made in a lump
sum on the first day of the seventh (7th) month following the Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)), or, if earlier, the date of the Executive’s death.




6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
 
 
FIESTA RESTAURANT GROUP, INC.
 
 
 
By:
/S/    JOSEPH ZIRKMAN
 
 
Name: Joseph Zirkman
Senior Vice President
 
 
 
 
/S/    DANNY K. MEISENHEIMER
 
Danny K. Meisenheimer
 









7



--------------------------------------------------------------------------------





Exhibit A


FORM OF RELEASE
GENERAL RELEASE OF CLAIMS


1.    Danny K. Meisenheimer (“Executive”), for himself and his family, heirs,
executors, administrators, legal representatives and their respective successors
and assigns, in exchange for the certain benefits provided under the Retention
Agreement made and entered effective as of the 4th day of November 2016, by and
between Fiesta Restaurant Group, Inc., a Delaware Corporation (the “Company”)
and the Executive, to which this release is attached as Exhibit A (the
“Retention Agreement”), does hereby release and forever discharge the Company,
its subsidiaries, affiliated companies, successors and assigns, and its current
or former directors, officers or shareholders in such capacities (collectively
with the Company, the “Released Parties”) from any and all actions, causes of
action, suits, controversies, claims and demands whatsoever, for or by reason of
any matter, cause or thing whatsoever, whether known or unknown including, but
not limited to, all claims under any applicable laws arising under or in
connection with Executive’s employment or termination thereof, whether for tort,
breach of express or implied employment contract, wrongful discharge,
intentional infliction of emotional distress, or defamation or injuries incurred
on the job or incurred as a result of loss of employment. Executive acknowledges
that the Company encouraged him to consult with an attorney of his choosing, and
through this General Release of Claims encourages him to consult with his
attorney with respect to possible claims under the Age Discrimination in
Employment Act (“ADEA”) and that he understands that the ADEA is a Federal
statute that, among other things, prohibits discrimination on the basis of age
in employment and employee benefits and benefit plans. Without limiting the
generality of the release provided above, Executive expressly waives any and all
claims under ADEA that he may have as of the date hereof. Executive further
understands that by signing this General Release of Claims he is in fact
waiving, releasing and forever giving up any claim under the ADEA as well as all
other laws within the scope of this paragraph 1 that may have existed on or
prior to the date hereof. Notwithstanding anything in this paragraph 1 to the
contrary, this General Release of Claims shall not apply to (i) any rights to
receive any payments or benefits to which Executive is entitled under COBRA, the
Employment agreement or any other compensation or employee benefit plans in
which Executive is eligible to participate at the time of execution of this
General Release of Claims, (ii) any rights or claims that may arise as a result
of events occurring after the date this General Release of Claims is executed,
any indemnification and advancement rights Executive may have as a former
employee, officer or director of the Company or its subsidiaries or affiliated
companies including, without limitation, any rights arising pursuant to the
articles of incorporation, bylaws and any other organizational documents of the
Company or any of its subsidiaries, (iii) any claims for benefits under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, and (iv) any rights as a holder of equity securities of the Company
(clauses (i) through (iv), the "Reserved Claims").
2.    Executive represents that he has not filed against the Released Parties
any complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims other
than Reserved Claims, and covenants and agrees that he will never individually
or with any person file, or commence the filing of any lawsuits, complaints or
proceedings with any governmental agency, or against the Released Parties with
respect to any of the matters released by Executive pursuant to paragraph 1
hereof (a “Proceeding”); provided, however, Executive shall not have
relinquished his right to (i) commence a Proceeding to challenge whether
Executive knowingly and voluntarily waived his rights under ADEA; (ii) file a
charge with an administrative agency or take part in any agency investigation or
(iii) commence a Proceeding pursuant to the Reserved Claims. Executive does
agree, however, that he is waiving his right to recover any money in connection
with such an investigation or charge filed by him or by any other individual, or
a charge filed by the Equal Employment Opportunity Commission or any other
federal, state or local agency, except as prohibited by law.
3.    Executive hereby acknowledges that the Company has informed him that he
has up to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Executive also understands that he shall have
seven (7)


8



--------------------------------------------------------------------------------





days following the date on which he signs this General Release of Claims within
which to revoke it by providing a written notice of his revocation to the
Company.
4.    Executive acknowledges that this General Release of Claims will be
governed by and construed and enforced in accordance with the internal laws of
the laws of Texas, without giving effect to any choice of law principles.
5.    Executive acknowledges that he has read this General Release of Claims,
that he has been advised that he should consult with an attorney before he
executes this general release of claims, and that he understands all of its
terms and executes it voluntarily and with full knowledge of its significance
and the consequences thereof.
6.    This General Release of Claims shall take effect on the eighth day
following Executive’s execution of this General Release of Claims unless
Executive’s written revocation is delivered to the Company within seven (7) days
after such execution.






EXECUTIVE
 
 
 
Danny K. Meisenheimer
 







9

